           IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION

WARNELL OWENS,

               Petitioner,

v.                                          Case No. 1:16cv254-MW/EMT

FLORIDA DEPARTMENT OF
CORRECTIONS SECRETARY,

            Respondent.
_________________________/

               ORDER ACCEPTING REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 27, and has also reviewed de novo Petitioner’s objections to the report

and recommendation, ECF No. 31. Accordingly,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted, over Petitioner’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “The petition for writ of habeas

corpus, ECF No. 1, is DENIED. A Certificate of Appealability is DENIED. Petitioner’s

Application for Certificate of Appealabilty, ECF No. 32, is DENIED.” The Clerk shall close the

file.

        SO ORDERED on November 5, 2018.

                                            s/ MARK E. WALKER
                                            Chief United States District Judge
